Case 0:20-cv-60416-RS Document 1-48 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 46
Case 0:20-cv-60416-RS Document 1-48 Entered on FLSD Docket 02/26/2020 Page 2 of 3
Data Sheet



Proofpoint Essentials URL Defense
Advanced Protection with Proofpoint’s Targeted Attack Protection
                                     Proofpoint Essentials leverages the advanced power
 Highlights
                                     of Targeted Attack Protection, Proofpoint’s Industry
 • Proofpoint Essentials             Leading email analysis solution, to provide small
   leverages Proofpoint’s
   Targeted Attack Protection        to mid-sized enterprises with URL Defense, the only
   Technology to provide             service that effectively detects, catches and analyzes
   complete protection against
   all email threats.
                                     malicious URLs targeting this market.
 • Cloud Architecture: Billions      Targeted email attacks containing malicious links represent one of the most
   of messages traverse the          dangerous IT threats facing enterprises today. Proofpoint Targeted Attack
   Proofpoint cloud every            Protection™ is the industry’s first comprehensive email analysis solution
   week, providing global            for combatting targeted threats using a full lifecycle approach, monitoring
   visibility and early protection   suspicious messages containing malicious URLs or malicious attachments,
   for emerging threats              and observing user clicks as they attempt to reach out.
 • Advanced Protection against
   targeted email attacks like       The Proofpoint Essentials URL Defense feature takes a more advanced approach
   spear-phishing attacks,           to identifying suspicious email messages containing malicious URLs. This helps
   zero-day exploits, advanced       small to mid-sized enterprises to add additional layers of security scrutiny that
   persistent threats (APTs)         cannot be matched by traditional security solutions and gateways.
 • Use of techniques like
   Dynamic Malware Analysis
                                     Why do small and medium enterprises need URL Defense?
 • Protection across the             Small to mid-sized enterprises are easier targets for cyber criminals because they
   corporate network, public         are generally protected by less sophisticated software or they are not protected
   network, and mobile devices       at all. Unfortunately email attackers have worked this out and now realise that
                                     targeting a smaller enterprise can actually mean a bigger reward in the end.
 • Leverage Big Data techniques
   to build statistical models to    What is worse is that no matter the training provided to staff at any enterprise,
   provide predictive analysis       users are still falling for these targeted email attacks as they get more sophisticated.
                                     Proofpoint research has found that on average, 1 in 10 users that receive email
                                     messages with malicious URLs will click on these URLs. Frequently, Proofpoint
                                     has observed that malware used in these attacks remain undetected by less than
                                     10% of traditional AV and reputation solutions, even hours after the attack.

                                     Advanced Malware Detection
                                     Proofpoint uses sophisticated techniques to evaluate advanced threats that are
                                     traditionally missed by signature-based and reputation-based solutions.

                                     These techniques include:
                                     • Malicious List Check—Check for emerging campaigns and known new
                                       malicious websites
                                     • Code Analysis Check—Check for suspicious behavior, obfuscated scripts,
                                       malicious code snippets, and redirects to other malicious sites
Case 0:20-cv-60416-RS Document 1-48 Entered on FLSD Docket 02/26/2020                                                                                                   Page 3 of 3
Data Sheet | Proofpoint Essentials URL Defense


Key Benefit: Cloud scale and elasticity for malware analysis with global and immediate benefit to all organizations for
emerging campaigns, with proprietary technology to defeat malware through counter-evasion techniques.

Real-time Dynamic Analysis
Proofpoint enables the solution to provide protection on any device, at any time, from any location, by following the email
and checking for the URL destination’s safety in real-time. A frequent technique used by hackers has been to drive
recipients to click on a link directing them to a website which is initially harmless but turns malicious after a period of time.
With this feature, users are still protected: whether they access the message from the corporate network, home network,
mobile device, or a public network.

• Protects users and organizations on and off the corporate VPN across all devices including Mobile, Tablet and Laptops.
• Architected to help comply with existing corporate security controls and acceptable use policies by redirecting the user’s
  browser to safe destinations rather than acting like a proxy service.

Key Benefit: Enables security controls to persist, even if users are off the corporate network and bypassing on-premise
security controls.




ABOUT PROOFPOINT
Proofpoint, Inc. (NASDAQ:PFPT), a next-generation cybersecurity company, enables organizations to protect the way their people work today from advanced threats and compliance risks.
Proofpoint helps cybersecurity professionals protect their users from the advanced attacks that target them (via email, mobile apps, and social media), protect the critical information people
create, and equip their teams with the right intelligence and tools to respond quickly when things go wrong. Leading organizations of all sizes, including over 50 percent of the Fortune 100,
rely on Proofpoint solutions, which are built for today’s mobile and social-enabled IT environments and leverage both the power of the cloud and a big-data-driven analytics platform to
combat modern advanced threats.
©Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners.



                                  proofpoint.com                                                                                                                                     0818-024
